STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 13, 2017
               Plaintiff-Appellee,

v                                                                   No. 332459
                                                                    Montcalm Circuit Court
PATRICK DEAN STILES,                                                LC No. 2014-019508-FH

               Defendant-Appellant.


Before: GADOLA, P.J., and TALBOT, C.J. and GLEICHER, J.

PER CURIAM.

       Jail inmates are not allowed to possess or use cell phones. A sergeant at the Montcalm
County Jail suspected that defendant Patrick Stiles had broken this law and ordered Stiles strip-
searched. Before starting the search, an officer asked Stiles “if he had anything in his possession
he was not supposed to have,” and Stiles responded affirmatively. Stiles unsuccessfully sought
to suppress this statement as the product of a custodial interrogation conducted in violation of
Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966). He renews that
challenge on appeal.

       Regardless of whether Stiles should have received a Miranda warning before being asked
the contested question, discovery of the cell phone was inevitable. Because overwhelming
admissible evidence supported Stiles’s conviction, we affirm.

                                                 I

       Based on a tip regarding a contraband cell phone, Officers Andrew Crebassa and Chad
Colville were ordered to strip-search inmate Stiles. The officers retrieved Stiles from a
dormitory and accompanied him to the inmate property room. The property room is located
within a closed and locked area of the jail. Stiles was not handcuffed at any time.

        In the property room, Officer Crebassa asked Stiles “if he had anything in his possession
he was not supposed to have.” Stiles “replied with a yes, yup,” and removed a cell phone from
his underwear. Invoking Miranda, Stiles’s counsel objected to Crebassa’s testimony at the
preliminary examination. The district court judge did not rule on the objection. Counsel
subsequently filed a circuit court motion to quash Stiles’s statement which was granted in part.
The circuit court found the setting custodial, reasoning: “He was not free to leave. He was going
to be searched. He was not going to be able to leave afterwards.” Nevertheless, the court ruled,

                                               -1-
Crebassa’s initial inquiry fell outside the Miranda rule as it was a noncoercive “safety question.”
Further questions and answers, the court declared, were inadmissible.

       At trial, Crebassa recounted that Stiles had “said yep” when asked whether he had
anything he should not have. In an unresponsive answer to one of the prosecutor’s questions,
Crebassa directly contravened the circuit court’s suppression ruling by volunteering that Stiles
had made a second statement:

               Q. So with - - you said he reached into his pants?

               A. Pants, underwear, he reached into his - - yeah,

               Q. Into his crotch?

               A. Yes.

                                              * * *

               A. Yeah, it sounds right. He did reach into his underwear.

               Q. Okay. And he pulled something out?

               A. Yes, the cell phone.

              Q. Describe for me - - well you said it’s a cell phone. Was there any
       doubt in your mind that it was a cell phone when you first saw it?

               A. No. He also told me it was a cell phone.

Defense counsel objected as the prosecution asked one more question:

               Q. He replied a cell phone, correct?

               A. Yes.

        The prosecutor apologized and defense counsel moved for a mistrial. The court denied
defendant’s mistrial motion and with defense counsel’s approval, read the following curative
instruction to the jury:

       Members of the jury, I have stricken testimony that was heard. Specifically, you
       heard evidence from Officer Crebassa that Mr. Stiles said he had a cell phone.
       The Court has ruled that that statement is not admissible against Mr. Stiles. Do
       not consider that statement in deciding this case. Make your decision only on the
       evidence that I let in and nothing else.

        Other witnesses confirmed that Stiles had produced a cell phone from his underwear, and
described the chain of custody for the device. Stiles’s counsel presented the testimony of Officer
Colville, who volunteered that in answer to Officer Crebassa’s question, Stiles “stated it was a
cell phone and then removed” it. The court instructed the jurors to disregard Colville’s answer.

                                                -2-
       The jury deliberated for about 15 minutes before convicting defendant as charged.1

                                                   II

       We review de novo a trial court’s ruling on a suppression motion, People v Steele, 292
Mich. App. 308, 313; 806 NW2d 753 (2011), and its application of Fourth Amendment principles.
People v Jenkins, 472 Mich. 26, 31; 691 NW2d 759 (2005). The introduction of incriminating
statements in violation of Miranda may qualify as harmless error. Arizona v Fulminante, 499
U.S. 279, 295-296; 111 S. Ct. 1246; 113 L. Ed. 2d 302 (1991)

                                                  III

        We need not decide whether Stiles’s statement should have been suppressed, as the
inevitable discovery exception to the exclusionary rule permits the admission of unlawfully
obtained evidence “[i]f the prosecution can establish by a preponderance of the evidence that the
information ultimately or inevitably would have been discovered by lawful means.” Nix v
Williams, 467 U.S. 431, 444; 104 S. Ct. 2501; 81 L. Ed. 2d 377 (1984). Stiles has raised no
challenge to the search of his person and clothing. Nor has Stiles denied that the search would
have yielded the cell phone, even had he not produced it in response to Officer Crebassa’s
question. The detection of the cell phone was inevitable, rendering Stiles’s statements
inconsequential.

        Even assuming that Stiles’s statements should not have been admitted, their introduction
did not contribute to the jury’s verdict. “A constitutional error is harmless if ‘[it is] clear beyond
a reasonable doubt that a rational jury would have found the defendant guilty absent the error.’ ”
People v Mass, 464 Mich. 615, 640 n 29; 628 NW2d 540 (2001), quoting Neder v United States,
527 U.S. 1, 18; 119 S. Ct. 1827; 144 L. Ed. 2d 35 (1999) (alteration in original). There must be “no
reasonable possibility that the evidence complained of might have contributed to the conviction.”
People v Anderson (After Remand), 446 Mich. 392, 406; 521 NW2d 538 (1994) (quotation marks
and citations omitted). We are convinced beyond a reasonable doubt that Stiles’s statements did
not affect the outcome of this case. The untainted evidence—a cell phone in Stiles’s
possession—undoubtedly sealed Stiles’s fate with the jury. That evidence, defendant concedes,
was properly admitted.

      The same reasoning leads us to conclude that the trial court’s denial of defendant’s
motion for a mistrial did not constitute an abuse of discretion. See People v Schaw, 288 Mich
App 231, 236; 791 NW2d 743 (2010). The brief and inadmissible evidence was cumulative, and




1
 Stiles was charged with violating MCL 801.262a(2), which provides in relevant part that “[a]
prisoner shall not possess or use a cellular telephone . . . in a jail . . . except as authorized by the
person in charge of the jail.”


                                                  -3-
in part the product of an unresponsive answer to the prosecutor’s question. A curative
instruction approved by defense counsel was given twice. The trial court properly determined
that a mistrial was unwarranted.

       We affirm.



                                                        /s/ Michael F. Gadola
                                                        /s/ Michael J. Talbot
                                                        /s/ Elizabeth L. Gleicher




                                            -4-